Citation Nr: 1512985	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to May 22, 2009 and in excess of 30 percent from May 22, 2009 for atrial fibrillation.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.  

(The matter of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of medical treatment at the Shannon Medical Center on November 23, 2010 is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2006 the RO awarded service connection for erectile dysfunction, assigning a noncompensable disability rating, and in March 2008 the RO awarded service connection for atrial fibrillation, assigning a 10 percent disability rating.  The Veteran disagreed with the initial ratings assigned for these disabilities and perfected an appeal on both issues.  In a September 2009 rating decision, the RO increased the disability rating for the Veteran's atrial fibrillation to 30 percent, effective May 22, 2009.  As the Veteran has not indicated the September 2009 rating action has satisfied his claim, it is presumed he continues to seek the highest possible rating for this disability and therefore the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board previously remanded the case in July 2012 for the Veteran to be scheduled to testify at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing), however, the Veteran submitted a statement in September 2012 indicating he wished to withdraw his hearing request.  The Board therefore deems his Travel Board hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records have been added to the present appeal, which have been reviewed.

FINDINGS OF FACT

1.  Throughout the duration of the appeal, the Veteran's atrial fibrillation has been productive of around four episodes per year, documented by electrocardiogram (ECG) or Holter monitor; however, medical evidence of record demonstrates a continuous irregular rhythm which is medically managed with medication.  

2.  The Veteran's erectile dysfunction has been productive of a penis deformity with loss of erectile power.  


CONCLUSIONS OF LAW

1.  Prior to May 22, 2009, the criteria for an initial 30 percent disability rating, though no higher, for atrial fibrillation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7010 (2014).  

2.  From May 22, 2009, forward, the criteria for an initial disability rating in excess of 30 percent for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, DC 7010 (2014).  

3.  The criteria for an initial 20 percent disability rating for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, DC 7522 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of March 2006 and October 2007 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA and private medical records, VA examinations, and statements from the Veteran and his representative.  

The July 2007, April 2009 and June 2009 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the examinations are adequate for adjudication purposes.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

1.  Atrial Fibrillation

After a careful review of the evidence of record, the Board finds, affording the Veteran the benefit of the doubt, throughout the duration of the appeal, the Veteran's atrial fibrillation warrants a 30 percent initial disability rating, though no higher, under DC 7010.  38 C.F.R. §§ 4.7, 4.104.  

The criteria governing the evaluation of disabilities of the cardiovascular system pursuant to Diagnostic Codes 7000-7007, 7011, and 7015-7020, have detailed guidelines as noted in 38 C.F.R. § 4.100.  These specific guidelines, however, do not apply to the Veteran's service-connected atrial fibrillation disability, which is rated under Diagnostic Code 7010.  

Under Diagnostic Code 7010 for supraventricular arrhythmias, a 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; when there are one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A maximum 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  38 C.F.R. § 4.104 (2014). 

The medical evidence of record, including private and VA medical records as well as the July 2007, April 2009 and June 2009 VA examination reports, collectively indicates that the Veteran has what amounts to, at worst, no more than four episodes per year, documented by electrocardiogram (ECG) or Holter monitor, although the medical evidence of record demonstrates a continuous irregular rhythm which is medically managed with medication.  The evidence demonstrates overall that the Veteran has continual atrial fibrillation that is progressively worsening with a fair response to medication, including Coumadin, Metoprolol, Magnesium Oxide, Amiodarone and Lasix.  Although the July 2007 VA examination reflects the examiner noted the Veteran had three episodes in the past year, the Veteran was hospitalized at a private facility for a subsequent atrial fibrillation episode in December 2007, at which time it was noted that a Holter monitor revealed the Veteran was in atrial fibrillation with rapid ventricular response.  He was assessed at that time with atrial fibrillation with rapid ventricular response.  In an April 2008 VA outpatient treatment report, the Veteran reported that he saw a private physician about three months earlier and discussed electrical cardioversion with him.  At that time, his heart rate was noted to be not adequately controlled and his medication was increased.  

A May 2009 VA outpatient treatment report reflects the Veteran was found to have atrial fibrillation with an irregular rhythm and his medication was increased.  The June 2009 VA examination of the arrhythmias noted that a May 2009 Holter monitor revealed abnormal findings with an atrial flutter with variable ventricular block.  Thereafter, in a March 2010 VA general medical examination, pursuant to a claim for total disability rating based on individual unemployability (TDIU), the Veteran reported that the course since onset of his atrial fibrillation was progressively worse and response to medications was fair.  

Resolving all doubt in favor of the Veteran, the medical and lay evidence of record establishes that the Veteran has permanent (chronic) atrial fibrillation with more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia, documented by ECG or Holter monitor and thus a 30 percent disability rating is warranted, though no higher, throughout the duration of the appeal.

As noted above, 30 percent is the maximum rating available under Diagnostic Code 7010.  Thus, the Veteran may only receive a higher rating under a different Diagnostic Code or on an extraschedular basis.  However, other diagnostic codes for cardiovascular disabilities that provide a rating greater than 30 percent are not more appropriate here because the facts of the case do not support their application.  See 38 C.F.R. § 4.104, DCs 7000-7008, 7011-7020.  Therefore, these diagnostic codes will not be applied.  The Board observes that the Veteran is separately service connected for left ventricular hypertrophy associated with atrial fibrillation, which has been assigned a 60 percent disability rating under DC 7020.  Thus, the Veteran's atrial fibrillation disability is appropriately rated as 30 percent disabling under Diagnostic Code 7010.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Board has considered the Veteran's statements regarding the severity of atrial fibrillation and has relied on his report in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing shortness of breath, etc., and his statements are also credible, and thus, probative.    Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, a 30 percent rating, but no higher, for atrial fibrillation is granted.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 30 percent rating, as his symptoms, controlled by medication, have remained consistent throughout the entire appeal period.  Fenderson, 12 Vet. App. at 126. 

2.  Erectile Dysfunction

After a careful review of the evidence of record, the Board finds, affording the Veteran the benefit of the doubt, the Veteran's erectile dysfunction warrants a 20 percent initial disability rating, though no higher, under DC 7522.  38 C.F.R. §§ 4.7, 4.115b.  

The Veteran's erectile dysfunction is rated under DC 7522, which provides a 20 percent rating for a penis deformity, with loss of erectile power.  38 C.F.R. § 4.115b.  

The medical evidence of record, including specifically the VA medical records and the June 2007 VA examination of diabetes mellitus reflects findings of erectile dysfunction. Additionally, the April 2009 VA examination of the genitourinary system, notably the first and only VA examination provided for the Veteran's erectile dysfunction disability during the appeal period, also found that the Veteran had both a loss of erectile power as well as penis deformity, noted as an abnormal curvature.  Therefore, the medical evidence of record more nearly approximates the criteria for a 20 percent disability rating under DC 7522.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted for the Veteran's service-connected erectile dysfunction under DC 7522 as he has demonstrated a penis deformity.  This is the highest rating available under DC 7522.  Moreover, there is no indication that referral for consideration of special monthly compensation for loss of use of a creative organ is warranted as the criteria of 38 C.F.R. § 3.350 specifically note that such is shown only by acquired absence of one or both testicles or ovaries or other creative organ, which is not the case here.  

The Board has considered the Veteran's statements regarding the severity of his erectile dysfunction and has relied on his report in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing loss of erectile power, etc., and his statements are also credible, and thus, probative.    Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, a 20 percent rating, but no higher, for erectile dysfunction is granted.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 20 percent rating, as his symptoms have remained consistent throughout the entire appeal period.  Fenderson, 12 Vet. App. at 126.  

Extraschedular Consideration and Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's atrial fibrillation and erectile dysfunction have been contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected atrial fibrillation and erectile dysfunction, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected disabilities.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

An initial disability rating of 30 percent prior to May 22, 2009 for atrial fibrillation is granted, subject to the statutes and regulations governing the payment of VA compensation.

An initial disability rating in excess of 30 percent from May 22, 2009 for atrial fibrillation is denied.  

An initial 20 percent rating for erectile dysfunction is granted, subject to the statutes and regulations governing the payment of VA compensation.  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


